

Exhibit 10.7


Director Compensation
The compensation program for non-employee Directors is shown in the following
table:
 

 
Compensation Element
Non-Employee Director Compensation (1)(2)
   
Board Chairman Annual Retainer
$115,000
 
Board Member Annual Retainer
(other than Board Chairman)
$60,000
 
Committee Chairman Annual Retainer
$25,000 Audit Committee
$15,000 Compensation Committee
$15,000 Customer Experience & Technology Committee
$15,000 Investment & Finance Committee
$12,000 Nominating & Governance Committee
 
Committee Member Annual Retainer
(other than Committee Chairman)
$10,000 Audit Committee
$ 7,500 all other Committees (3)
 
Share-based Compensation
Fair value on the date of the respective awards is used to determine the number
of Restricted Stock Units (“RSUs”) awarded.
An annual award of $95,000 in RSUs following the Annual Shareholder Meeting.
$95,000 in RSUs if joining the Board within 6 months after the prior Annual
Shareholder Meeting, $47,500 in RSUs if joining more than 6 months after the
prior Annual Shareholder Meeting but before the next Annual Shareholder Meeting.
All awards have a 1 year vesting period.
 
Basic Group Term Life Insurance
Premium for $10,000 face amount
 
Business Travel Accident Insurance
Premium for $100,000 coverage

(1)
Annual retainer fees are paid following the Annual Shareholder Meeting each
year. The annual retainer fees are prorated to the extent that a non-employee
Director joins the Board after the Annual Shareholder Meeting.

(2)
Non-employee Directors may elect to defer cash compensation into RSUs.

(3)
All other Committees except for the Executive Committee which is not paid an
Annual Retainer.





Last Revision Date: April 6, 2018




